Citation Nr: 1000944	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-06 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The decision below includes an order reopening a previously 
denied claim of service connection for a lumbar spine 
disability.  The underlying claim of service connection for a 
lumbar spine disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
March 1995 rating decision.  The Veteran was notified of that 
decision in March 1995, but did not appeal the denial.

2.  The evidence received since the March 1995 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for 
a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a lumbar spine 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to 
service connection for a back disability in October 1994.  
The claim was denied by the RO in March 1995.  Notice of the 
denial and notice of appellate rights were provided that same 
month.  The Veteran did not initiate an appeal and the RO's 
decision consequently became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  As a result, 
service connection for a lumbar spine disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the 
time of the last final disallowance of the claim.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Finally, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

A claim of entitlement to service connection for a back 
disability was last denied in a March 1995 rating decision.  
The evidence of record at the time of the March 1995 rating 
decision consisted of the Veteran's service medical records.

Service medical records reveal that the Veteran July 1975 
entrance examination indicated that clinical evaluation of 
the Veteran's spine was normal.  The Veteran denied recurrent 
low back pain on a report of medical history form prepared in 
conjunction with the examination.  The Veteran was treated 
for low back pain and assessed with lower back muscle strain 
in September 1973 which resolved in a few days.  In January 
1974, the Veteran fell out a chair and also reported upper 
right quadrant back problems.  In March 1978, the Veteran 
reported back pain for a few days and was assessed with 
lumbosacral strain.  A March 1983 retention examination 
revealed a normal clinical evaluation of the Veteran's spine. 
In November 1985, the Veteran again reported back pain and he 
was assessed with back spasms.  In May 1987, the Veteran 
reported low back pain with no report of trauma.  He was 
assessed with muscle strain.  In June 1991, the Veteran 
reported low back pain for three days and was assessed with 
acute lumbosacral strain.  The Veteran again reported back 
pain in January 1992 and was assessed with mild muscle 
strain.  An April 1993 periodic examination revealed a normal 
clinical evaluation of the Veteran's spine.  The Veteran 
reported recurrent low back pain on a report of medical 
history form prepared in conjunction with the examination.  
In May 1993 the Veteran was assessed with low back pain 
secondary to the style of his sit ups.  In July 1993, the 
Veteran reported low back pain for three days.  He indicated 
that he had been treated for back pain in the past and 
initially injured his back during a run.  X-rays of the 
lumbosacral spine obtained in July 1993 demonstrated normal 
alignment and no fractures, dislocations, or bony or soft 
tissue abnormalities.  Later in July 1993, the Veteran 
reported low back pain secondary to basketball.  He was 
assessed with mechanical low back pain.  In August 1993, the 
Veteran was seen for a follow-up for his mechanical low back 
pain.  The examiner noted that x-rays revealed decreased disc 
space between L5-S1 and a radiologist was noted to have been 
requested to reevaluate the x-rays.  The entry noted 
degenerative joint disease in parentheses.  However, the 
Veteran was again assessed with mechanical low back pain.  
The Veteran's June 1994 separation examination revealed a 
normal clinical evaluation of the Veteran's spine.  The 
Veteran reported recurrent low back pain on a report of 
medical history form prepared in conjunction with the 
examination.  

The Veteran's claim of service connection for a back 
disability was denied in a March 1995 rating decision.  The 
basis of the denial was that although there was a record of 
treatment for back pain in service, no chronic condition was 
shown by service medical records or post-service medical 
evidence.  

The Veteran submitted a claim to reopen his claim for service 
connection for a lumbar spine disability in March 2005.  
Evidence received since the March 1995 rating decision 
consists of an October 2005 VA examination report; private 
medical records from Georgia Ear, Nose & Throat; a magnetic 
resonance imaging (MRI) of the cervical spine from Open MRI 
Centers of Georgia; treatment records from Peachtree 
Orthopaedic Clinic; private treatment reports from Kaiser 
Permanente; a letter from K. Oso, M.D., of Piedmont 
Physicians Group; and physician's questionnaires from Dr. 
Oso.  

Because the evidence received since March 1995 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The RO determined 
in 1995 that there was no evidence of a chronic back 
disability.  Since the prior denial, the Veteran has 
submitted treatment records which indicate that the Veteran 
has disc herniation at L5-S1, mild diffuse disc bulge at L4-
5, degenerative disc disease at L5-S1 with mild bilateral 
neural foraminal narrowing at L5-S1, and degenerative joint 
disease.  Additionally, Dr. Oso indicated that the Veteran's 
low back disorder was precipitated by work as a paratrooper 
in service.  Consequently, the Board concludes that the 
evidence is neither cumulative nor redundant, and that it 
raises a reasonable possibility of substantiating the claim.  
Thus, as new and material evidence has been received, this 
claim is reopened.  To that extent only, the claim is 
allowed.


ORDER

The claim of entitlement to service connection for lumbar 
spine disability is reopened.  To that extent only, the 
appeal is granted.



REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.  

The Veteran claims that he incurred a back disability in 
service and continues to suffer from the same back 
disability.

Dr. Oso indicated that she treated the Veteran for a low back 
disorder for two years.  However, no treatment records are 
associated with the claims file.  Consequently, any available 
records from Dr. Oso of Piedmont Physicians should be 
requested.  

The Veteran has not been afforded a VA examination to assess 
the likelihood that his current lumbar spine disability is 
related to service.  In light of the in-service complaints, 
his statements regarding continuity of symptomatology, and 
the current diagnosis of record, the Board finds that a VA 
examination is necessary to decide the appeal.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records 
from Piedmont Physicians Group and any 
other treatment records identified by the 
Veteran that are not already of record.  

2.  Schedule the Veteran for a VA 
examination for his lumbar spine 
disability.  Any and all indicated 
evaluations, studies, and tests should be 
accomplished.  X-rays of the lumbosacral 
spine should be obtained.  The examiner 
is requested to obtain a detailed history 
of the Veteran's symptoms, review the 
record, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's lumbar spine disability is 
related to his military service and his 
complaints and treatment during that 
service.  A complete rationale for all 
opinions should be provided.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran is advised that failure to appear for an 
examination could adversely affect his claim, to include 
denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp.2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


